MEMORANDUM **
Shawn Thomas Winters appeals his 70 month sentence, following his conviction by jury trial for aiding and abetting, distribution of, and conspiracy to distribute, methamphetamine, in violation of 8 U.S C. §§ 841(a)(1) and 846, and 18 U.S.C. § 2. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Winters contends that the district court’s finding as to the quantity of drugs for which he was responsible improperly increased the statutory maximum penalty to which Winters was exposed under Ap-prendi v. New Jersey, 530 U.S. 466, 490, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). We review de novo the constitutionality of a sentence imposed under the Sentencing Guidelines, United States v. Mezas de Jesus, 217 F.3d 638, 642 (9th Cir.2000). Because Winters’ actual sentence of 70 months imprisonment is well below the 20 year statutory maximum to which he was subject under the facts as found by the jury and represents the low end of the Sentencing Guidelines range, Apprendi does not affect his case, and any error is harmless beyond a reasonable doubt. See United States v. Garciar-Guizar, 234 F.3d 483, 488-89 (9th Cir.2000).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.